DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 2015/0217305).
Yie teaches an apparatus and a method.
The apparatus comprises:
A spray nozzle comprising: a housing (101) comprising an inlet (103) and a nose cone (109, 110), wherein an axis of the inlet is disposed perpendicular to an axis of the nose cone, the housing comprising an internal chamber (102) formed within the housing; and a nozzle holder (105) disposed within the internal chamber of the body, the nozzle holder secured at a nozzle seat (108) coupled to the nose cone, an end of the nozzle holder distal from the nozzle seat, the distal end of the nozzle holder being free to rotate within the internal chamber of the housing along a conical path, the conical path having a vertex at approximately the nozzle seat of the body, the nozzle holder comprising an internal fluid channel to direct a fluid stream from the distal end of the nozzle holder to the nozzle seat.
	The inlet (103) is disposed on a side of the housing at a location to direct the fluid stream into the internal chamber and motivate the rotation of the nozzle holder.
The inlet comprises a rotational jet (104) aligned to direct the fluid stream into the internal chamber off-center to apply a force to the nozzle holder.
	The spray nozzle is adjustable to change a cone angle of the fluid stream as it exits the spray nozzle. The spray nozzle is adjustable to change a volume of the fluid 
The housing further comprises an o-ring (108) disposed on a surface of the internal chamber and forming a friction barrier between the surface of the internal chamber and the nozzle holder during rotation of the nozzle holder.
The internal fluid channel of the nozzle holder is formed by an insert (111, also readable on 116, 114) coupled to an interior of the nozzle holder, the insert having an internal geometry to affect the fluid stream as it passes through the nozzle holder.
The method comprises:
directing a fluid stream into a nozzle housing of a spray nozzle at a point to rotate the fluid stream within an internal chamber of the nozzle housing; rotating a nozzle holder along a conical path within the internal chamber of the nozzle housing; directing the fluid stream into the nozzle holder as the nozzle holder rotates; and directing the fluid stream to a spray washing target.
	The method also comprises adjusting the spray nozzle to apply an effect on the fluid stream to correspond to the spray washing target, wherein adjusting the spray nozzle comprises at least one of adjusting a rotational speed of the nozzle holder and a cone angle of the fluid stream directed to the spray washing target.
See entire document, especially Figures 4-10, 14 and the related description and the description at [0030-40].



However, Yie teaches that such arrangements were known in the art (at least Figures 1-3 and the related description).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the post on the end cap external to the nozzle holder such that the nozzle holder orbits around an exterior of the post in order to use a known arrangement for its known purpose.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 2015/0217305) in view of Wesch et al (US 8,820,659).
Yie, as applied above, teaches the claimed apparatus except for the specific recitation of an o-ring coupled to the nozzle holder between the nozzle seat and the distal end, the o- ring forming a friction barrier between a surface of the internal chamber and the nozzle holder during rotation of the nozzle holder.
However, Wesch et al teach that it is known to provide an o-ring (92) on the nozzle holder as a frictional barrier/contact surface between the chamber wall and the nozzle holder.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide an o-ring as suggested by Wesch et al in the apparatus of Yie in order to .

8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 2015/0217305) in view of any one of Vandelli et al (US 2014/0084075), Ni (US 2016/0000004), Sullivan et al (US 2016/0175869) and Preheim et al (US 2017/0348718).
Yie, as applied above, teaches the claimed apparatus except for the specific recitation of one or more sensors configured to detect one or more of a rotation rate of the nozzle holder and a flow rate of the fluid stream, a communications module configured to transmit the one or more of the rotation rate and the flow rate to a base station.
However, providing sensors to the nozzles and communicating their detection results to a base station/controller to control functioning of the nozzles/systems was known in the art as evidenced by Vandelli et al, Ni, Sullivan et al and Preheim et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the apparatus of Yie with sensor/sensors and a controlling and communication modules to provide feedback to control the nozzle to ensure desired functioning of the apparatus.


15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 2015/0217305) in view of any one of Kosugi (US 2005/0067000) and Lomas et al (US 2015/0090303).
Yie, as applied above, teaches the claimed apparatus except for the specific recitation of a cabinet and the use of plurality of nozzles. 
However, since Yie teaches application of the disclosed nozzle for cleaning, cutting, coating removal and other applications it would have been obvious to an ordinary artisan at the time the invention was filed to provide a cabinet to cover the application position to prevent contamination of the environment and to reduce associated risk of the personnel.
As to the use of multiple nozzles:
It has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to an ordinary artisan at the time the invention was filed to provide multiple nozzles in the apparatus of Yie in order to increase the speed of cleaning/removal applications disclosed by Yie.
Further, the use of spray cabinets with multiple nozzles was known in the art of spray applications as evidenced by Kosugi and Lomas et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide cabinets with multiple nozzles in the apparatus of Yie since Kosugi and Lomas et al teach such as known.

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yie (US 2015/0217305) in view of any one of   as applied to claims 15 and 16 above and further in view of any one of Vandelli et al (US 2014/0084075), Ni (US 2016/0000004), Sullivan et al (US 2016/0175869) and Preheim et al (US 2017/0348718).
Modified Yie, as applied above, teaches the claimed apparatus except for the specific recitation of one or more sensors configured to detect one or more of a rotation rate of the nozzle holder and a flow rate of the fluid stream, a communications module configured to transmit the one or more of the rotation rate and the flow rate to a base station.
However, providing sensors to the nozzles and communicating their detection results to a base station/controller to control functioning of the nozzles/systems was known in the art as evidenced by Vandelli et al, Ni, Sullivan et al and Preheim et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide the modified apparatus of Yie with sensor/sensors and a controlling and communication modules to provide feedback to control the nozzle to ensure desired functioning of the apparatus.

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that Yie does not teach the newly introduced limitations. The applicants allege that the amended claims are allowable.

The amended claims were examined and are addressed in the rejection above.
The teaching of Yie directed to the prior art devices (Figures 1-3 and the related description) has been used to show that the amended claims are obvious over the teaching of Yie.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.